Citation Nr: 9933799
Decision Date: 11/02/99	Archive Date: 02/08/00

DOCKET NO. 97-15 403               DATE DEC 02, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for residuals of frost bite of
the lower extremities.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL 

The veteran and his wife 

ATTORNEY FOR THE BOARD 

Richard V. Chamberlain, Counsel 

INTRODUCTION

The veteran had active service from March 1951 to February 1953.

This appeal came to the Board of Veterans' Appeals (Board) from
1996 RO rating decisions that denied service connection for
residuals of frozen feet. In January 1999, the Board remanded the
case to the RO for additional development.

REMAND

In the January 1999 remand, the Board asked that the RO request the
National Personnel Records Center (NPRC) to search the inpatient
clinical records of the Tokyo General Hospital for the month of
February 1952, as the veteran claimed to have been treated there
for frostbite for more than a week. The RO's request was that NPRC
search the "sick/morning reports" for remarks pertaining to
"clinical records for frostbite". NPRC responded that it needed to
know the veteran's assigned organization at the time he was
treated. This information was not provided by the RO, nor did the
RO ask the veteran for this information. Rather, the previous
denial was continued with a comment to the effect that the
requested information was not available and such records are "fire
related." The correct request was not made, the response from NPRC
(a request for more information) was not addressed, and that
response was then mis-characterized in the July 1999 supplemental
statement of the case. The Board is NOT asking for morning reports.
The Board is asking for inpatient CLINICAL RECORDS, the nature of
which is described in VA Adjudication Procedure Manual M21-1, Part
3, para. 4.17 e.

A remand by the Court or the Board confers on the veteran or other
claimant, as a matter of law, the right to compliance with the
remand orders, as well as a concomitant duty on the part of VA to
ensure compliance with the terms of the

2 -

remand. Stegall v. West, 11 Vet. App. 268 (1998). Accordingly, the
case is remanded to the RO for the following:

1. The RO should request NPRC to search the inpatient clinical
records of the Tokyo General Hospital for the month of February
1952, as the veteran claims to have been treated there for more
than a week for frostbite.

2. After this development, the RO should review the claim. This
review should include a determination as to whether the veteran is
a combat veteran and, if so, consideration of 38 U.S.C.A. 1154(b)
(West 1991).

After review by the RO, if any decision remains adverse to the
appellant, a supplemental statement of the case should be issued.
Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The appellant need take no further
action unless otherwise informed, but may furnish additional
evidence and argument while the case is in remand status. Quarles
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet.
App. 109 (1995).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1997) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV,

- 3 -

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

J.E. Day 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable: to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 -



